Citation Nr: 1136057	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction and nephropathy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for diabetic retinopathy, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to service-connected diabetes mellitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected diabetes mellitus with bilateral nonproliferative diabetic retinopathy and erectile dysfunction; denied disability ratings in excess of 10 percent each for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity; and denied service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the left upper extremity.  The Veteran timely appealed.

In November 2010, the RO assigned a separate 10 percent disability evaluation for diabetic retinopathy, effective November 25, 2008.  Because increased ratings are available for diabetic retinopathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

At a May 2011 hearing before the undersigned, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to a TDIU was adjudicated by the RO in December 2009 and the Veteran did not appeal; the Board will not address the TDIU matter at this time.

The issues of increased disability ratings for diabetes mellitus and for peripheral neuropathy of each lower extremity, and the issues of service connection for peripheral neuropathy of each upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 25, 2008, diabetic retinopathy has been manifested by best corrected distance acuity of 20/30 in each eye. 

2.  Since November 25, 2008, diabetic retinopathy has not been manifested by best corrected visual acuity worse than 20/100 in one eye and 20/40 in the other eye. 

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for diabetic retinopathy of both eyes, for the period prior to November 25, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Codes 6078, 6079 (2008).

2.  The criteria for a disability rating in excess of 10 percent for diabetic retinopathy of both eyes, for the period from November 25, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Codes 6078, 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a November 2006 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the November 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the May 2011 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability increased in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of diabetic retinopathy.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for diabetic retinopathy of both eyes, effective November 6, 2003.  The RO initially evaluated the disability as a zero percent (noncompensable), complication of diabetes mellitus; and incorporated the rating under 38 C.F.R. § 4.119, Diagnostic Code 7913, for diabetes mellitus with erectile dysfunction.  Complications such as diabetic retinopathy are rated as part of the diabetic process unless they are compensably disabling, in which case they are separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Effective November 25, 2008, the RO assigned a separate 10 percent disability rating for diabetic retinopathy of both eyes under 38 C.F.R. § 4.84a, Diagnostic Code 6006-6079 (2008).

Ratings for unhealed eye injuries and other diseases of the eyes listed in Diagnostic Codes 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and detachment of the retina) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with 10 percent being the minimum rating during active pathology.

The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 6079 (2008), pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distance vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required. Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).
 
Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  

Loss of use or blindness of one eye, having only light perception, exists when there is an inability to recognize test letters at 1 foot (.30 m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 m.); with lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  38 C.F.R. § 4.79 (2008).  

Blindness in one eye, having only light perception, will be rated 30 percent disabling if visual acuity in the other eye is 20/40 or better.  Blindness in both eyes having only light perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6062 to 6070 (2008).

Where a Veteran has suffered blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability not the result of the Veteran's willful misconduct, the applicable rate of compensation as if the combination of disabilities were service-connected will be assigned.  38 U.S.C.A. § 1160 (West 2002 & Supp. 2008).  

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008).

Vision defect in one eye will be considered 30 percent disabling if visual acuity is 5/200 in one eye and 20/40 in the other eye, 10/200 in one eye and 20/40 in the other eye, 15/200 in one eye and 20/50 in the other eye, 20/200 in one eye and 20/50 in the other, 20/100 in one eye and 20/70 in the other eye, or 20/70 in one eye and 20/70 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008).  Higher disability evaluations are warranted for greater impaired visual acuity.

The rating criteria for diseases of the eye have been amended, however, the amended rating criteria are effective December 10, 2008, and applied to all applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 2008).  Because the Veteran's claim was received prior to that date, the amended rating criteria are inapplicable in this appeal.

In March 2006, the Veteran reported that his eyes burned occasionally.  An August 2006 VA eye examination showed evidence of moderate diabetic nonproliferative retinopathy, noted as stable.  Best corrected distance vision was 20/20- for each eye.  

The report of a March 2007 VA examination reflects that the Veteran's best corrected distance vision was 20/30 for each eye.  There was no diplopia in any field of gaze.  Extraocular muscle movements were full, and there were no visual field deficits in any quadrant.  Dilated funduscopy showed scattered microaneurysms just outside the foveal avascular zone in both eyes, and severe pinpoint exudates outside the foveal avascular zone of the left eye.  An early epiretinal membrane was also noted in the macular region of the left eye.  There were dot and blot hemorrhages scattered throughout the periphery of both eyes, worse in the left.  

VA treatment records showed new cotton spot macular edema and reduced acuity in the right eye in May 2007.  At that time distance vision was 20/40- for the right eye, and 20/20- for the left eye.  Records show that the Veteran underwent a focal laser procedure on his right eye in June 2007.  In April 2008, his distance vision was 20/30 for each eye.
 
The Veteran underwent a VA examination on November 25, 2008.  His best corrected distance vision was 20/60 for the right eye, and 20/30 for the left eye.  There was no diplopia in any field of gaze; extraocular muscle movements were full.  There were no visual field deficits in any quadrant.  The examiner noted that the epithelial basement membrane dystrophy in both eyes was a congenital condition and not associated with the Veteran's diabetes mellitus; and that no significant visual deficits were associated with this condition.  The examiner also opined that the decreased acuity of the right eye was more likely than not due to a combination of the Veteran's diabetic retinopathy and clinically significant macular edema and their sequelae. The examiner indicated that the Veteran's clinically significant macular edema was associated with the Veteran's diabetic retinopathy and systemic diabetes.

VA treatment records show that the Veteran reported decreased acuity in the right eye, greater than in the left eye, with more distortion and increased floaters in August 2009.  On clinical examination, his distance vision was 20/200- for the right eye and 20/50+ for the left eye.  The Veteran underwent a focal retinal photocoagulation procedure in October 2009.  In January 2010, his distance vision was 20/60 +1 for the right eye and 20/25 for the left eye.  In April 2011, his distance vision was 20/200 for the right eye, and 20/50+ for the left eye. 

In May 2011, the Veteran testified that he primarily had blurred vision in the right eye, and a spot starting at the center point and covering the lower left corner.

During the period prior to November 25, 2008, the evidence does not reveal active pathology at any time to warrant a minimum compensable disability rating.  38 C.F.R. § 4.84a (2008).  The Veteran clearly is not blind in either eye.  The objective evidence reflects that the Veteran's visual acuity is primarily 20/30 for each eye.  For a compensable evaluation when the Veteran is neither blind nor has loss of use of one eye, the central visual acuity of an eye must be 20/40 or worse.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

Hence, the Board finds that a separate, compensable disability rating for diabetic retinopathy of both eyes prior to November 25, 2008, is not warranted.  See Table V, 38 C.F.R. § 4.84a (2008).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran's visual acuity as noted in the November 25, 2008 VA examination report does not support a compensable disability rating.  As noted above, compensable disability ratings require, at best, a visual acuity of 20/40 in each eye or active pathology.  38 C.F.R. § 4.84a (2008).  Likewise, the visual acuity reported in January 2010 does not support a compensable disability rating.      

While there are findings that the Veteran's visual acuity for each eye in August 2009 and in April 2011 was 20/200 for the right eye and 20/50 for the left eye, the evidence also reveals that corrected visual acuity in April 2011 was 20/80 in the right eye and 20/40 in the left eye.  No examiner has indicated that the Veteran's diabetic retinopathy has increased in severity beyond moderate, or was unstable.  The visual acuity findings in August 2009 appear to be an anomaly when the evidence of record regarding diabetic retinopathy is viewed overall, as visual acuity of this severity is not repeated elsewhere in the Veteran's treatment records.  Accordingly, the overall evidence does not support a disability rating in excess of 10 percent for diabetic retinopathy.

While the Veteran contends that his diabetic retinopathy is more severe than currently rated, there is no evidence that the service-connected disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).

Significantly, the objective medical evidence of record shows that manifestations of the Veteran's service-connected diabetic retinopathy do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Here, the Veteran currently is not working.  Nor does the evidence show frequent hospitalization due to the service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Hence, the Board finds that a disability rating in excess of 10 percent for diabetic retinopathy is not warranted at any time.  See Table V, 38 C.F.R. § 4.84a (2008).


ORDER

An increased rating for diabetic retinopathy is denied.


REMAND

Diabetes Mellitus, and Peripheral Neuropathy of Each Lower Extremity
 
The Veteran contends that service-connected diabetes mellitus and service-connected peripheral neuropathy of each lower extremity are more severe than currently rated, and warrant increased disability ratings.  He was last afforded a VA examination to evaluate the severity of his service-connected diabetes mellitus in May 2009, and his service-connected peripheral neuropathy of each lower extremity in March 2007.  In May 2011, the Veteran testified that each of the disabilities had increased in severity, and that he was losing all his mobility and found it hard to get around with functioning due to pain.  He also testified that he was told not to do any strenuous exercise.  The Veteran contends that the evaluations in effect do not account for increases in severity since the most recent VA examinations.  

Peripheral Neuropathy of Each Upper Extremity

The Veteran contends that service connection for peripheral neuropathy of each upper extremity is warranted on the basis that his disabilities are proximately due to or a result of his service-connected diabetes mellitus.

Service connection is in effect for diabetes mellitus, currently evaluated as 20 percent disabling.  Service connection is also in effect for peripheral neuropathy of each lower extremity, each separately rated as 10 percent disabling; and for diabetic retinopathy, rated currently as 10 percent disabling.

Findings of a November 2008 electromyograph revealed peripheral polyneuropathy involving the Veteran's lower extremities much more than his upper extremities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder treatment records from the Vista Cleveland VA medical facilities dated from May 25, 2011 to present.  

2.  Schedule the Veteran for a VA examination to determine the severity of his diabetes mellitus.  The examiner should review the claims folder prior to the examination and should indicate on the examination report that he or she has reviewed the claims folder.  A copy of this remand should also be provided to the examiner. 

The examiner should state the treatment regimen in place for management of the Veteran's diabetes mellitus, including the dosage and frequency of insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  The examiner should also note whether the diabetes mellitus produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications.  Manifestations of erectile dysfunction and nephropathy should be reported, including whether or not the Veteran has loss of erectile power and/or penile deformity.  

3.  Schedule the Veteran for a VA neurology examination to determine the nature and etiology, and severity of his peripheral neuropathy of both the lower and upper extremities.  The examiner should review the claims folder prior to the examination and should indicate on the examination report that he or she has reviewed the claims folder.  A copy of this remand should also be provided to the examiner. 

As to the neurological evaluation of the legs, the examiner should identify the nerves affected and discuss the severity (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) of any associated neurological impairment.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess this severity according to the rating criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520, in terms of whether there is what amounts to complete versus incomplete paralysis; and whether it is mild, moderate, moderately severe, or severe.  A complete rationale should accompany all opinions provided.

As to examination of the upper extremities, any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  If peripheral neuropathy of the upper extremities is identified, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) due to or aggravated by diabetes mellitus, or any other service-connected disability.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of peripheral neuropathy of each upper extremity is attributable to the service-connected disability. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the November 2008 electromyograph findings. 

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


